DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 7/14/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 7-8, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant's arguments, see pages 8-9, alleging that Schjeldahl fails to expressly disclose its inner tubular lumen having an open distal end and that it would be improper to have an open distal end given that Schjeldahl requires an inner pressure sensing tube have been fully considered but they are not persuasive.  It is the Examiner’s position, firstly, that Schjeldahl expressly discloses that it is merely “desirable” to include both a rounded tip and a distal pressure sensing port (col. 7, lines 58-64).  Such “desirable” features are interpreted as disclosure of a best mode and/or preferred embodiment but such features are not required.  Suboptimal embodiments are still disclosed embodiments.  Secondly, claim 1 fails to require either a closed distal end or a pressure sensing inner tube (i.e. the merely “desired” features) and Schjeldahl still further 
Applicant’s arguments, see pages 8-10, alleging that Schjeldahl fails to expressly disclose its inner tubular lumen being specifically configured to allow a therapeutic device to be inserted within the inner member lumen and advanced at least partially out of the open distal end have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Schjeldahl in view of Von Oepen (US 2013/0197432) (as supported by the evidentiary reference to Tolkowsky et al. (US 2012/0004529)), as set forth below.

Claim Rejections - 35 USC § 103
Claims 1, 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schjeldahl et al. (US 4,413,989) in view of Von Oepen (US 2013/0197432) (as evidenced by Tolkowsky et al. (US 2012/0004529)).
Schjeldahl discloses (see Figs. 1-3) a balloon catheter assembly (10) comprising the following claim limitations:
(claim 1) a tubular outer member (12, see Figs. 1-3) having a proximal portion (14, Fig. 1), a distal portion (26, Figs. 1-2), and an outer member lumen (i.e. shown housing inner tube 36 in Figs. 1-3) extending there between (as shown in Figs. 1-3), wherein the outer member lumen is in communication with a distal 
(claim 3) wherein the seal (42) is elastomeric (col. 7, lines 11-15; seal portion 42 of inner tube 36 may be composed of an elastomeric material such as silicone rubber);
(claim 4) wherein the seal (42) is disposed circumferentially around an outside surface of the inner member (36) (as shown in Figs. 2-3);
(claim 5) wherein the seal (42) is located proximate a distal end (at 46, Fig. 2) of the inner member (36) (as shown in Figs. 2-3);
(claim 6) wherein the inner member (36) further comprises a distal stop (i.e. widened cylindrical head at 48/46, Figs. 2-3) on a distal end of the inner member (36) positioned distal of a distal end (26) of the outer member (12) (as shown in Figs. 2-3), wherein the stop is configured to (i.e. capable of) prevent the distal end of the inner member (36) from being moved proximally past the distal end of the outer member (12) (as shown in Figs. 2-3; col. 7, lines 37-57);
(claim 7) wherein the seal (42) and the inner member (36) are configured such that, if the inner member (36) is moved proximally relative to the outer member 
(claim 8) wherein the seal (42) and inner member (36) are configured such that, if the inner member (36) is moved distally relative to the outer tubular member (12) to place the inner member (36) in the non-sealing position (as shown in Figs. 1-3), air may be purged by introducing fluid through one or more of the inner member (36) lumen, outer member (12) lumen, annular fluid path, one or more passages (28), and balloon (30) interior, respectively, wherein the introduced fluid exits through the respective inner member (36) distal opening (48) and outer member (12) distal opening (i.e. adjacent 34 in Fig. 3) (as shown in Figs. 1-3; col. 7, lines 37-57; col. 8, line 56-col. 9, line 36; with seal 42 in a distal, non-sealing position and air introduced within the lumens of inner 36 or outer 12 tubes will exit through their respective distal opening); and
(claim 11) wherein the distal portion (26, Figs. 1-2) of the outer member (12) comprises a slotted (28) hypotube (as shown in Figs. 1-3; col. 6, lines 40-65; distal end of outer tube 12 expressly shown having slots/channels 28).
Schjeldahl, as applied above, discloses a balloon catheter comprising all the limitations of the claim except for the tubular inner member having an inner member lumen with an open distal end with the inner member lumen configured to allow a therapeutic device to be inserted within the inner member lumen and advanced at least partially out of the open distal end.  However, Von Oepen teaches a similar 
The evidentiary prior art reference to Tolkowsky (US 2012/0004529) is merely proactively provided as express evidence that a guidewire is a well-known and accepted therapeutic device in the balloon catheter art for penetrating and/or clearing occlusions within blood vessels (see claims 13 and 27; [0064]; [0074]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schjeldahl in view of Von Oepen as applied to claim 1 above, and further in view of Krolik et al. (US 2010/0036410).
The difference between the prior art and the claimed invention is that Schjeldahl in view of Von Oepen does not expressly teach the balloon member being elastomeric.  Krolik teaches a similar balloon catheter assembly comprising both inelastic material and/or elastic material ([0060]; [0091]; [0095]; [0140]; [0173]).  Accordingly, Krolik expressly teaches that it is well-known that balloons composed of inelastic material that may expand to a variety of sizes and shapes ([0060]; [0091]; [0095]; [0140]; [0173]) and balloons composed of elastic material that expand to a predetermined size when inflated independent of pressure ([0060]; [0091]; [0095]; [0140]; [0173]) are elements that are functional equivalents for providing an expandable balloon element within vasculature for site specific treatments and procedures requiring partial or total occlusion and/or for stent deployment ([0060]; [0091]; [0095]; [0169]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the elastomeric balloon material taught by Krolik for the non-elastic balloon material of Schjeldahl in view of Von Oepen because both element materials were known equivalents for providing an expandable balloon element within vasculature for site specific treatments and procedures requiring partial or total occlusion and/or for stent deployment within the balloon catheter art.  The substitution would have resulted in the predictable results of providing an expandable balloon element within vasculature for site specific treatments and procedures requiring partial or total occlusion and/or for stent deployment to the device of Schjeldahl in view of Von Oepen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schjeldahl in view of Von Oepen as applied to claim 1 above, and further in view of Miller et al. (US 2002/0198492).
Schjeldahl in view of Von Oepen, as applied above, discloses the claimed invention except for wherein the outer surface of the outer member has a recess underlying the balloon member, wherein the recess is configured to seat the balloon member such that the balloon member does not protrude radially beyond an adjacent outer surface of the outer member when the balloon interior is not in an inflated state. 
 However, Miller teaches (see Figs. 4A-4B) a similar balloon catheter assembly comprising the outer surface of the outer member (170, Figs. 4A-4B) having a recess (176, Fig. 4A) underlying the balloon member (160, Figs. 4A-4B), wherein the recess (176) is configured to (i.e. capable of) seat the balloon member (160) such that the balloon member (160) does not protrude radially beyond an adjacent outer surface of the outer member (170) when the balloon interior is not in an inflated state (as shown in Figs. 4A-4B; see Abstract; [0002]; [0011]-[0012]; [0029]; [0043]; [0045]; [0063]-[0066]) in order to beneficially provide a balloon catheter assembly having a very low profile and thereby usable in smaller instrument procedures such as neurovascular interventions (see Figs. 4A-4B; see Abstract; [0002]; [0011]-[0012]; [0029]; [0043]; [0045]; [0063]-[0066]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Schjeldahl in view of Von Oepen to have the outer surface of the outer member comprise a recess underlying the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schjeldahl in view of Von Oepen as applied to claim 1 above, and further in view of Follmer et al. (US 5,728,065).
Schjeldahl in view of Von Oepen discloses the claimed invention except for the claimed outer diameter range (0.016 to 0.026 inches) of the outer member and the inner diameter range (0.027 to 0.037 inches) of the inner member.  However, Follmer teaches (see Fig. 1) a balloon catheter assembly comprising outer diameter ranges (0.33 to 4.0 mm (equivalent to 0.013 to 0.157 inches); see col. 5, lines 27-43) of the outer member (3, Fig. 1) and the inner diameter ranges (0.1 to 3.6 mm (equivalent to 0.004 to 0.142 inches); see col. 5, lines 27-43) of the inner member (16, Fig. 1) in order to beneficially allow for a smaller flushable assembly for use in neurological and other properly sized interventions (col. 1, lines 18-45; col. 1, line 60-col. 2, line 3; col. 4, lines 57-67; col. 5, lines 27-43).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Schjeldahl in view of Von Oepen to have dimensions within the claimed ranges in order to beneficially allow for a smaller flushable assembly for use in neurological and other properly sized interventions, as taught by Follmer.  Additionally, it is further noted that such a In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 12-21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771